          Case 1:21-cr-00368-JDB Document 3 Filed 05/19/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                         :   CRIMINAL NO.
                                                  :
              v.                                  :   MAGISTRATE NO. 21-MJ-426
                                                  :
 JODY LYNN TAGARIS,                               :   VIOLATIONS:
                                                  :   18 U.S.C. § 1752(a)(1)
                    Defendant.                    :   (Entering and Remaining in a Restricted
                                                  :   Building or Grounds)
                                                  :   18 U.S.C. § 1752(a)(2)
                                                  :   (Disorderly and Disruptive Conduct in a
                                                  :   Restricted Building or Grounds)
                                                  :   40 U.S.C. § 5104(e)(2)(C)
                                                  :   (Entering and Remaining in Certain
                                                  :   Rooms in the Capitol Building)
                                                  :   40 U.S.C. § 5104(e)(2)(D)
                                                  :   (Disorderly Conduct in
                                                  :   a Capitol Building)

                                    INFORMATION

       The United States Attorney charges that:

                                         COUNT ONE

       On or about January 6, 2021, in the District of Columbia, JODY LYNN TAGARIS, did

knowingly enter and remain in a restricted building and grounds, that is, any posted, cordoned-off,

and otherwise restricted area within the United States Capitol and its grounds, where the Vice

President and Vice President-elect were temporarily visiting, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
       United States Code, Section 1752(a)(1))
          Case 1:21-cr-00368-JDB Document 3 Filed 05/19/21 Page 2 of 3




                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, JODY LYNN TAGARIS, did

knowingly, and with intent to impede and disrupt the orderly conduct of Government business and

official functions, engage in disorderly and disruptive conduct in and within such proximity to, a

restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area

within the United States Capitol and its grounds, where the Vice President and Vice President-

elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the

orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, JODY LYNN TAGARIS,

willfully and knowingly, and with the intent to disrupt the orderly conduct of official business,

entered and remained in a room in any of the Capitol Buildings set aside and designated for the

use of either House of Congress and a Member, committee, officer, and employee of Congress,

and either House of Congress, and the Library of Congress, without authorization to do so.

       (Entering and Remaining in Certain Rooms in the Capitol Building, in violation of
       Title 40, United States Code, Section 5104(e)(2)(C))

                                         COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, JODY LYNN TAGARIS,

willfully and knowingly engaged in disorderly and disruptive conduct within the United States

Capitol Grounds and in any of the Capitol Buildings with the intent to impede, disrupt, and disturb

the orderly conduct of a session of Congress and either House of Congress, and the orderly conduct




                                                2
           Case 1:21-cr-00368-JDB Document 3 Filed 05/19/21 Page 3 of 3




in that building of a hearing before or any deliberation of, a committee of Congress or either House

of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))


                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              D.C. Bar Number 415-793

                                              _/s/_David T. Henek_________________
                                              DAVID T. HENEK
                                              Assistant United States Attorney
                                              Violent Crime and Narcotics Trafficking Section
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              N.Y. Bar No. 5109111
                                              david.t.henek@usdoj.gov
                                              202-252-7825




                                                 3
